 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
11
12 DIANA PITTS,                     )     Case No. EDCV 18-01617-AS
                                    )
13                   Plaintiff,     )         JUDGMENT
                                    )
14        v.                        )
                                    )
15 ANDREW M. SAUL, Commissioner     )
     of the Social Security         )
16 Administration,                  )
                                    )
17                   Defendant.     )
                                    )
18
19        IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
20 Social Security Administration is reversed in part and the matter is
21 remanded for further administrative action consistent with the Opinion
22 filed concurrently herewith.
23
24
     Dated: August 16, 2019.
25
26                                                  /s/
                                                ALKA SAGAR
27                                      UNITED STATES MAGISTRATE JUDGE
28
